Citation Nr: 1616149	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  14-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU), on an extraschedular basis under 38 C.F.R. § 4.16(b) (2015).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1952 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2014 and July 2015, the Board remanded the appeal for additional evidentiary development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran has not been rendered unable to engage in substantially gainful employment by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis are not met.  38 U.S.C.A. 
§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(b) (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claim. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The RO provided a pre-adjudication VCAA notice by letter dated in February 2011.  The Veteran was notified of the evidence needed to substantiate a claim for a TDIU as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the disability rating and effective date of the claim.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  In addition, VA obtained medical opinions in March 2015 and April 2015, which addressed the Veteran's employability in relationship to his service-connected disabilities.  As the VA medical opinions included reviews of the pertinent medical history, diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is also satisfied as to substantial compliance with its November 2014 and July 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands directed the Agency of Original Jurisdiction (AOJ) to obtain outstanding treatment records, to get a medical opinion, to issue supplement statements of the case, and to refer the case to the VA Director of Compensation and Pension Services for extraschedular consideration.  As these actions have been completed, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

II.  TDIU 

Generally, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran is currently assigned a 40 percent rating for status post metastic cancer of the left breast with removal of surrounding lymph nodes and a 20 percent rating for diabetes mellitus type II.  His combined rating is 50 percent.  The Veteran also has various non-service-connected disabilities, to include osteoarthritis of both knees, hypertension, osteoporosis, glaucoma (legally blind), dementia, and hypothyroidism.  Thus, the schedular criteria for consideration of a schedular TDIU are not met.  See 38 C.F.R. § 4.16(a).   

However, 38 C.F.R. § 4.16(b) provides that it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

In November 2014 and July 2015, the Board remanded this matter for referral to the Director of Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  The Director found that an extraschedular TDIU was not warranted.  The Board may therefore proceed to consider the matter on the merits.

In June 2010, Dr. R.C. wrote that the Veteran's hypertension, diabetes mellitus type II, osteoarthritis of the knees, hypothyroidism, osteoporosis, chronic anemia, chronic dizziness, and carcinoma breast caused the Veteran to require daily assistance with his activities of daily living. 

In a July 2011 statement, Dr. J.D. wrote that the Veteran was completely disabled from gainful employment.  Dr. J.D. treated the Veteran for breast cancer from 2004 to 2007.  He indicated that the Veteran was unemployable due to his medical conditions and advanced age. 

In a September 2011 statement, Dr. S.S. wrote that the Veteran presented with locally advanced cancer of the left breast with axillary metastasis to an ulcerated through the skin, T4N2 carcinoma in June 2004.  He received radiation and mastectomy for his cancer and remained debilitated.  The Veteran was almost eighty-four years of age and ambulated with difficulty with assistance and a cane.  He required around-the-clock care and assistance.

In a June 2012 aid and attendance VA examination, the VA examiner addressed some of the symptomatology from the Veteran's service-connected status post metastic cancer of the left breast with removal of surrounding lymph nodes.  However, the examiner did not address the symptomatology associated with the service-connected diabetes mellitus type II.  The VA examiner remarked that the Veteran was unable to work and perform self-care.  The dementia rendered the Veteran unable to adequately assess his environment.  His blindness created an additional fall risk.  August 2010 and February 2011 aid and attendance form examinations reiterated the difficulties the dementia and blindness posed to the Veteran's ability to care for himself. 

In March 2015, the AOJ obtained a VA addendum medical opinion to address the functional limitations caused by the Veteran's service-connected disabilities.  The VA examiner opined that the Veteran's service-connected status post metastic cancer of the left breast with removal of surrounding lymph nodes and diabetes mellitus were both well-controlled and stable.  The Veteran was not currently receiving treatment for either disability.  The examiner concluded that the Veteran's service-connected disabilities did not preclude him from sedentary or physical duties.

In April 2015, the AOJ obtained a VA addendum medical opinion to address the July 2011 and September 2011 statements of Dr. J.D. and Dr. S.S.  The VA examiner indicated that those statements addressed the overall debilitating health status of the Veteran when considering his age and medical condition with a prior history of breast cancer.  The examiner determined that the Veteran's service-connected disabilities did not render him unable to secure and maintain substantially gainful employment, as they are both stable and well-controlled.  The Veteran was not receiving treatment for either disability.  The VA examiner reiterated his March 2015 conclusion that the Veteran's service-connected disabilities did not preclude him from sedentary or physical duties.

Additionally, in adjudicating a claim, the competence and credibility of lay statements must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In August 2010, the Veteran wrote that due to his physical condition he was not able to seek employment.  He identified knee and back pain, diabetes, hearing loss, tinnitus, glaucoma, and a history of cancer as the ailments that prevented him for obtaining substantially gainful employment.  In February 2011, the Veteran's daughter wrote that her dad was legally blind, required 24 hour assistance, and was unable to walk.  The Board acknowledges that the Veteran and his daughter are competent to give evidence about what they observe or experience.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board does not doubt that the Veteran is unable to obtain and maintain substantially employment when his age and non-service-connected disabilities are considered.  However, the Board is unable to grant a TDIU based upon the Veteran's age and/or non-service connected disabilities.  See 38 C.F.R. § 4.16(b).  In this regard, the most probative evidence of record is the March 2015 and April 2015 VA medical opinions as they focus their analysis on the specific functional impairment caused by the Veteran's service-connected disabilities.

In sum, the preponderance of the evidence shows that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  The preponderance of the evidence shows that his service-connected disabilities do not preclude sedentary or physical employment.  As a consequence, entitlement to an extraschedular TDIU is not warranted, and the benefit of the doubt rule is not for application in resolution of this aspect of the Veteran's appeal.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


